



efilogouscmyk.jpg [efilogouscmyk.jpg]


[Section 16 Officers]
EFI 2019 Bonus Program
 

                                        
We are pleased to offer you participation in the EFI 2019 Bonus Program (the
“Program”) on the terms below.


Each participant (the “Participant”) in the Program will, provided that the
Participant remains employed by EFI through the date of grant of such awards, be
granted an award of restricted stock units that is subject to vesting
requirements based on the performance of Electronics For Imaging, Inc. (“EFI” or
the “Company”) for 2019 and the Participant’s continued employment as set forth
below.


Equity Bonus and Performance Targets


Your Target Equity Bonus Eligibility amount is:


Target Equity Bonus Eligibility: [$]
Number of RSUs granted for Target Bonus: [*****]
Total Granted RSUs (including Maximum Overachievement of Performance Metrics):
[*****]
 


The performance goals applicable to your equity bonus opportunity are:


Component % of Total Award
 
Threshold
Target Achievement
Target Over-Achievement
40%
Company Revenue
$_____M
$_____M
$_____M
 
(% of bonus earned for this Component)
0%
100%
200%
 
(% of RSU award vesting for this Component)
0%
50%
100%
40%
Company Non-GAAP Operating Income
$_____M
$_____M
$_____M
 
(% of bonus earned for this Component)
0%
100%
200%
 
(% of RSU award vesting for this Component)
0%
50%
100%
20%
Cash From Operations as a Percentage of Non-GAAP Net Income (Company)
____%
____%
____%
 
(% of bonus earned for this Component)
0%
100%
200%
 
(% of RSU award vesting for this Component)
0%
50%
100%








--------------------------------------------------------------------------------





Target Achievement Metrics
If the Company’s performance for a Program Component is at or above the
threshold level set forth above, a percentage of the Total Granted RSUs
associated with that Program Component will vest on a pro-rata, straight-line
basis between 0% and 50%, starting at 0% at or below the Threshold level for
that Program Component up to 50% at the Target level for that Program Component
(representing 100% Target Bonus Achievement earned for that component).


Overachievement Metrics
If the Company’s performance for a Program Component is at or above the Target
Achievement level set forth above, a percentage of the Total Granted RSUs
associated with that Program Component will vest on a pro-rata, straight-line
basis between 50% and 100%, starting at 50% at the Target Achievement level for
that Program Component up to 100% at or above the Overachievement level for that
Program Component (representing 200% Target Bonus Achievement earned for that
component).


The number of Total Granted RSUs that vest will be determined based on the
Company’s performance in 2019 for each Program Component, as certified by the
Compensation Committee.


The total number of RSUs that vest will be calculated by multiplying (a) the
vesting percentage for each Program Component of your award times (b) the number
of RSUs associated with the corresponding Program Component based on the
Component Percentage of Total Award set forth above and the actual number of
RSUs granted to you in your RSU Award, and (c) adding together the resulting
number of RSUs (if any) associated with each Program Component, each rounded
down to the nearest whole share. The sum of the numbers described in subsection
(c) of the previous sentence shall be the number of Total Granted RSUs that
vest.


Performance Equity Bonus Terms


•
Per the approval by the Company’s Board of Directors’ Compensation Committee
(the “Compensation Committee”) and subject to your continued employment with the
Company through the date of grant, you will be granted a performance-based
restricted stock unit (“RSU”) award with respect to the Program. The RSU award
(the “RSU Award”) will be subject to vesting based on the achievement of the
Company performance goals for 2019 as set forth above (the “Program Components”)
and your continued employment as set forth below.

•
The number of RSUs that you will be granted will equal your “Target Equity Bonus
Eligibility” amount (expressed in U.S. Dollars) above, divided by the closing
price of EFI’s common stock on March __, 2019, multiplied by two to reflect the
maximum possible overachievement of the Company performance metrics above (in
total, the “Total Granted RSUs”). The total number of RSUs granted will be
rounded down to the nearest whole share.

•
The RSUs will be granted under and will be subject to the terms and conditions
of EFI’s 2017 Equity Incentive Plan, as amended (the “2017 Equity Plan”) and the
restricted stock unit award notice and restricted stock unit award agreement
used by EFI to evidence RSU awards granted under the 2017 Equity Plan (the
“Award Agreement”), except as otherwise expressly set forth herein. Each RSU
Award will have a grant date that is the grant date that the Compensation
Committee approves for such award (the “Grant Date”). The RSU Award is also
subject to the individual and other share limits of the 2017 Plan.

•
During the first quarter of 2020, the Program Administrator (as defined below)
will determine whether (and the extent to which) the performance conditions
applicable to the RSUs were achieved for 2019, subject to approval by the
Compensation Committee (the date of the Compensation Committee’s approval is
referred to as the “Determination Date”). Subject to your continued employment
by the Company through the applicable Vesting Date, if the Program Administrator
determines that the applicable performance condition related to the RSUs was
achieved for 2019, subject to the Compensation Committee’s approval, the related
RSUs will vest (the “Vesting Date”) on the later of (1) March __, 2020 or (2)
the vesting date as determined by the Compensation Committee on the
Determination Date (such vesting date to be no more than






--------------------------------------------------------------------------------





four business days after the Determination Date). Each RSU that vests in
accordance with the terms of the Program will be paid in one share of the
Company’s common stock as soon as practicable after (and in all events within
two and one-half months after) the Vesting Date.


Maximum Award - In no event shall the RSU Award vest with respect to more than
100% of the Total Granted RSUs.


Cash From Operations is defined, for the purposes of this award, as cash from
operations determined in accordance with GAAP, as adjusted to remove the
payment(s) attributable to the accreted interest related to the convertible bond
discount.


Non-GAAP Operating Income is defined as operating income determined in
accordance with GAAP, as adjusted to remove the impact of certain recurring and
non-recurring expenses, in each case consistent with the determination of
non-GAAP operating income in the Company’s financial reporting.


Non-GAAP Net Income is defined as net income determined in accordance with GAAP,
as adjusted to remove the impact of certain expenses and gains and the tax
effect of these adjustments, in each case consistent with the determination of
non-GAAP net income in the Company’s financial reporting.


Adjustments - The results will be adjusted for certain material items which are
not included in the original calculation of the performance targets as follows:
(a) Bookings achieved in 2019 and revenue deferred from 2019 into a subsequent
reporting period will be included in calculation of the achievement of the
performance metrics; and
(b)  Revenue and operating income from each acquisition completed during 2019
will be used to calculate the achievement of the performance metrics to the
extent that such revenue and operating income are generated through sales by
Company sales channels existing prior to the completion each such acquisition;
revenue and operating income generated by sales channels acquired as part of
each such acquisition will not be included (Company sales channels shall be
defined as all existing sales channels, both direct and indirect, that sell
Company products in advance of the acquisition); and
(c)  All performance metrics targets shall be adjusted using the January 2019
currency exchange rates used in the preparation of the Company’s 2019 Annual
Operating Plan; and
(d) The annual targets will be adjusted for any dispositions of a business or
product line that may occur during the calendar year, with
the non-GAAP operating income and revenue targets modified by excluding the
revenue and non-GAAP direct operating income of the disposed business unit or
product line as if the disposed business unit/product line had not been part of
the annual plan from the beginning of the year, and no revenue or non-GAAP
direct operating income from the disposed business will be included in the
actual results for the year. Non-GAAP direct operating income is defined as
non-GAAP operating income excluding indirect cost allocations.


The number of RSUs that vest (if any) will be rounded down to the nearest whole
share, and is subject to your continued employment in good standing through the
date of vesting. Any portion of the award that does not vest (including as a
result of the failure to satisfy either or both of the Conditions or the failure
to achieve the target level of performance indicated above) will terminate and
you will have no rights with respect thereto.
Other Terms


Program Participants
Participants in this Program are not eligible for participation in other
variable compensation arrangement,





--------------------------------------------------------------------------------





program or plan, such as commission-based plans or other similar plans, for
2019.


Leaves of Absences
Periods of leave of absence will be considered when determining the vesting of
the RSU Award. Specifically, RSU vesting will (unless otherwise required by
applicable law) be calculated on a pro-rata basis excluding any leave of absence
period(s) during the applicable Program Year.
Termination of Employment
Except as may otherwise be expressly provided below, you will have no right to
any bonus for 2019 and no right to any payment with respect to your RSUs for
2019 (and your RSUs will automatically and immediately terminate and you will
have no right with respect thereto) should you cease to be employed by the
Company or one of its subsidiaries before the Vesting Date set forth above
(regardless of the reason for such termination of employment).


Notwithstanding anything to the contrary in the Award Agreement or your written
employment agreement (if any) with the Company, if you are involuntarily
terminated Without Cause or are terminated for Good Reason outside of a Change
of Control (as these terms are defined in the applicable employment agreement),
you will be eligible for pro-rata vesting of your RSUs related to this Program.
The pro-rata RSU vesting will be determined with respect to the number of RSUs
that would have vested under this Program had your employment continued through
the Vesting Date, multiplied by a fraction (x) the numerator of which is the
number of whole months you were employed by the Company during 2019, and (y) the
denominator of which is twelve. Payment of such pro-rata amount will be made at
the same time that payment would have been made had you continued to be employed
through the Vesting Date. In the event that you are entitled to a pro-rata
payment of your RSUs, payment may, at EFI’s discretion, be made in cash (as
opposed to shares or other property) with the cash payment in respect of a
vested RSU to equal (subject to applicable tax withholding) the closing price of
a share of EFI common stock on the Determination Date.


With respect to any RSUs granted under this Program, in the event of any
conflict between the provisions of your employment agreement regarding
acceleration of performance equity outside of a Change of Control and this
Program, this Program shall control.


No Right to Continued Employment
Nothing contained in this Program, the RSUs, or any related document constitutes
an employment or service commitment by the Company (or any affiliate), affects
your status (if you are employed at will) as an employee at will who is subject
to termination at any time and for any reason, confers upon you any right to
remain employed by or in service to the Company (or any affiliate), or
interferes in any way with the right of the Company (or any affiliate) to
terminate your employment or to change your compensation or other terms of
employment at any time.


Program Administration and Interpretation
With respect to EFI’s executive officers, the Program will be administered by,
and interpretation of the Program, as it may apply to any one individual person,
matter or circumstance, will be made by the Compensation Committee (the “Program
Administrator”). This Program is not intended and shall not be construed to
imply an employment contract between EFI and any of its employees. In the event
of any conflict between the provisions of the Program and the Award Agreement,
this Program shall control. All actions taken and all interpretations and
determinations made by the Program Administrator in respect of such documents
and matters shall be conclusive and binding on all persons and shall be given
the maximum deference permitted by law.


Clawback Policy
This Program, the RSU Award, any securities or other consideration you may
receive in payment of or with respect to the RSU Award, as well as any bonus
opportunity under this Program, is subject to the terms of the EFI recoupment,
clawback or similar policy as it may be in effect from time to time, as well as
any similar provisions of applicable law, any of which could in certain
circumstances require repayment or





--------------------------------------------------------------------------------





forfeiture of your bonus, awards or any shares of stock or other cash or
property received with respect to your bonus or awards (including any value
received from a disposition of any shares of stock you may receive in payment of
the RSU Award).


Construction
This Program and the RSU Award contemplated above are also intended to satisfy,
and not be subject to any tax, penalty or interest under, Section 409A of the
Internal Revenue Code. These arrangements shall be construed in accordance with
such intents.


Program Changes and Duration of the Program
This Program is effective as of January 1, 2019. It supersedes all prior
performance based bonus programs and shall not be modified or terminated unless
authorized in writing by the Program Administrator and/or approved by the
Compensation Committee. The Company reserves the right to modify, change or
terminate the Program at any time including to revise goals, corporate
objectives or to correct bona fide errors in the Program, or for any other
reason. Notices of such changes will be made in writing or via electronic mail
to all Participants affected by such changes.


These terms apply to the Program Year 2019 only and your bonus eligibility,
targets, and any unvested RSUs do not carry over to the following year.


____________________________________________________________________________________


By signing below, you acknowledge and accept that the potential value of your
award is subject to market risk and any decline in EFI’s common stock price may
result in a lower realizable value upon vesting. You agree that any decline in
the stock price impacting your bonus shall not be the responsibility of the
Company and shall not constitute Good Reason under your employment agreement.
You agree that your award is subject to termination as described above, and that
you may not be eligible for any cash bonus with respect to 2019.


I have read and understand the terms of this Program and the documents referred
to herein, I acknowledge and agree to the preceding paragraph and to all of the
terms and conditions of this Program and such other documents.




________________________        _________________
[Participant Name]                [Date]







--------------------------------------------------------------------------------






efilogouscmyk.jpg [efilogouscmyk.jpg]


[NO EMPLOYMENT AGREEMENT]
EFI 2019 Bonus Program


 



We are pleased to offer you participation in the EFI 2019 Bonus Program (the
“Program”) on the terms set forth below.


Each participant (the “Participant”) in the Program will, provided that the
Participant remains employed by EFI through the date of grant of such awards, be
granted an award of restricted stock units that is subject to vesting
requirements based on the performance of Electronics For Imaging, Inc. (“EFI” or
the “Company”) for 2019 and the Participant’s continued employment as set forth
below.


Performance Equity Bonus Terms
•
Per the approval by the Company’s Board of Directors’ Compensation Committee
(the “Compensation Committee”) and subject to your continued employment with the
Company through the date of grant, you will be granted a performance-based
restricted stock unit (“RSU”) award with respect to the Program. The RSU award
(the “RSU Award”) will be subject to vesting based on the achievement of the
Company performance goals for 2019 as set forth below (the “Program Components”)
and your continued employment as set forth below.

•
The total number of RSUs that you will be granted will equal your “Equity Bonus
Eligibility” amount (expressed in U.S. Dollars) set forth below, divided by the
closing price of EFI’s common stock on March __, 2019. The total number of RSUs
granted will be rounded down to the nearest whole share.

•
The RSUs will be granted under and will be subject to the terms and conditions
of EFI’s 2017 Equity Incentive Plan, as amended (the “2017 Equity Plan”) and the
restricted stock unit award notice and restricted stock unit award agreement
used by EFI to evidence RSU awards granted under the 2017 Equity Plan (the
“Award Agreement”), except as otherwise expressly set forth herein. Each RSU
Award will have a grant date that is the grant date that the Compensation
Committee approves for such award (the “Grant Date”). The RSU award is also
subject to the individual and other share limits of the 2017 Plan.

•
During the first quarter of 2020, the Program Administrator (as defined below)
will determine whether (and the extent to which) the performance conditions
applicable to the RSUs were achieved for 2019, subject to approval by the
Compensation Committee (the date of the Compensation Committee’s approval is
referred to as the “Determination Date”). Subject to your continued employment
by the Company through the applicable Vesting Date, if the Program Administrator
determines that the applicable performance condition related to the RSUs was
achieved for 2019, subject to the Compensation Committee’s approval, the related
RSUs will vest (the “Vesting Date”) on the later of (1) March __, 2020 or (2)
the vesting date as determined by the Compensation Committee on the
Determination Date (such vesting date to be no more than four business days
after the Determination Date). Each RSU that vests in accordance with the terms
of the Program will be paid in one share of the Company’s common stock as soon
as practicable after (and in all events within two and one-half months after)
the Vesting Date.








--------------------------------------------------------------------------------





Performance Targets and Equity Bonus Target


Your Equity Bonus Eligibility amount is set forth below.


Equity Bonus Eligibility: [$]


The performance goals applicable to your equity bonus opportunity are set forth
below.


Program Component
 Performance Metric
Component % of Total Award
Threshold
0% Vesting
Target
100% Vesting
****** (millions)
__%
$____M
$___M
***** (millions)
__%
$____M
$____M
Cash from Operations as a Percentage of Non-GAAP Net Income
__%
__%
__%



The total number of RSUs that will vest will be determined based on the
Company’s performance in 2019 for each Program Component, as certified by the
Compensation Committee. For each Program Component, if the Company’s performance
for that Program Component is at or above the threshold level set forth above, a
percentage of RSUs associated with that Program Component will vest on a
pro-rata, straight-line basis between 0% and 100%, starting at the threshold
level for that Program Component up to the target level for that Program
Component. In other words, no percentage of RSUs associated with a particular
Program Component will vest based on Company performance in 2019 for that
Program Component at or below the threshold level; from the threshold level, the
percentage of RSUs associated with that Program Component that vest will
increase on a straight-line basis up to 100% at or above the target level, and
will be determined based on the actual level of the Company’s performance for
that Program Component achieved for 2019, as certified by the Compensation
Committee.


The total number of RSUs that vest will be calculated by multiplying (a) the
vesting percentage for each Program Component of your award times (b) the number
of RSUs associated with the corresponding Program Component based on the
Component Percentage of Total Award set forth above and the actual number of
RSUs granted to you in your RSU Award, and (c) adding together the resulting
number of RSUs (if any) associated with each Program Component, each rounded
down to the nearest whole share. The sum of the numbers described in subsection
(c) of the previous sentence shall be the total number of RSUs in your RSU Award
that vest.


Maximum Award - In no event shall the RSU Award vest with respect to more than
100% of the RSUs subject to such award.


Cash From Operations is defined, for the purposes of this award, as cash from
operations determined in accordance with GAAP, as adjusted to remove the
payment(s) attributable to the accreted interest related to the convertible bond
discount.


Non-GAAP Operating Income is defined as operating income determined in
accordance with GAAP, as adjusted to remove the impact of certain recurring and
non-recurring expenses, in each case consistent with the determination of
non-GAAP operating income in the Company’s financial reporting.


Non-GAAP Net Income is defined as net income determined in accordance with GAAP,
as adjusted to remove the impact of certain expenses and gains and the tax
effect of these adjustments, in each case consistent with the determination of
non-GAAP net income in the Company’s financial reporting.


Adjustments - The results will be adjusted for certain material items, which are
not included in the original calculation of the performance targets as follows:





--------------------------------------------------------------------------------





(a) Bookings achieved in 2019 and revenue deferred from 2019 into a subsequent
reporting period will be included in calculation of the achievement of the
performance metrics; and
(b)  Revenue and operating income from each acquisition completed during 2019
will be used to calculate the achievement of the performance metrics to the
extent that such revenue and operating income are generated through sales by
Company sales channels existing prior to the completion each such acquisition;
revenue and operating income generated by sales channels acquired as part of
each such acquisition will not be included (Company sales channels shall be
defined as all existing sales channels, both direct and indirect, that sell
Company products in advance of the acquisition); and
(c)  All performance metrics targets shall be adjusted using the January 2019
currency exchange rates used in the preparation of the Company’s 2019 Annual
Operating Plan; and
(d) The annual targets will be adjusted for any dispositions of a business or
product line that may occur during the calendar year, with
the non-GAAP operating income and revenue targets modified by excluding the
revenue and non-GAAP direct operating income of the disposed business unit or
product line as if the disposed business unit/product line had not been part of
the annual plan from the beginning of the year, and no revenue or non-GAAP
direct operating income from the disposed business will be included in the
actual results for the year. Non-GAAP direct operating income is defined as
non-GAAP operating income excluding indirect cost allocations.


The number of RSUs that vest (if any) will be rounded down to the nearest whole
share, and is subject to your continued employment in good standing through the
date of vesting. Any portion of the award that does not vest (including as a
result of the failure to satisfy either or both of the Conditions or the failure
to achieve the target level of performance indicated above) will terminate and
you will have no rights with respect thereto.


Other Terms


Program Participants
Participants in this Program are not eligible for participation in other
variable compensation arrangement, program or plan, such as commission-based
plans or other similar plans, for 2019.


Leaves of Absences
Periods of leave of absence will be considered when determining the vesting of
the RSU Award. Specifically, RSU vesting will (unless otherwise required by
applicable law) be calculated on a pro-rata basis excluding any leave of absence
period(s) during the applicable Program Year.


Termination of Employment
Except as may otherwise be expressly provided below, in the Award Agreement, or
your written employment agreement (if any) with the Company, you will have no
right to any bonus for 2019 and no right to any payment with respect to your
RSUs for 2019 (and your RSUs will automatically and immediately terminate and
you will have no right with respect thereto) should you cease to be employed by
the Company or one of its subsidiaries before the Vesting Date set forth above
(regardless of the reason for such termination of employment).


No Right to Continued Employment
Nothing contained in this Program, the RSUs, or any related document constitutes
an employment or service commitment by the Company (or any affiliate), affects
your status (if you are employed at will) as an employee at will who is subject
to termination at any time and for any reason, confers upon you any right to
remain employed by or in service to the Company (or any affiliate), or
interferes in any way with the right of the Company (or any affiliate) to
terminate your employment or to change your compensation or other terms of
employment at any time.





--------------------------------------------------------------------------------







Program Administration and Interpretation
The Program will be administered by, and interpretation of the Program, as it
may apply to any one individual person, matter or circumstance, will be made by
the CEO and Vice President of Human Resources (the “Program Administrator”)
unless otherwise provided by the Compensation Committee or as otherwise required
by applicable law or listing rules. This Program is not intended and shall not
be construed to imply an employment contract between EFI and any of its
employees. In the event of any conflict between the provisions of the Program
and the Award Agreement, this Program shall control. All actions taken and all
interpretations and determinations made by the Program Administrator in respect
of such documents and matters shall be conclusive and binding on all persons and
shall be given the maximum deference permitted by law.


Clawback Policy
This Program, the RSU Award, any securities or other consideration you may
receive in payment of or with respect to the RSU Award, as well as any bonus
opportunity under this Program, is subject to the terms of the EFI recoupment,
clawback or similar policy as it may be in effect from time to time, as well as
any similar provisions of applicable law, any of which could in certain
circumstances require repayment or forfeiture of your bonus, awards or any
shares of stock or other cash or property received with respect to your bonus or
awards (including any value received from a disposition of any shares of stock
you may receive in payment of the RSU Award).


Construction
This Program and the RSU Award contemplated above are also intended to satisfy,
and not be subject to any tax, penalty or interest under, Section 409A of the
Internal Revenue Code. These arrangements shall be construed in accordance with
such intents.


Program Changes and Duration of the Program
This Program is effective as of January 1, 2019. It supersedes all prior
performance based bonus programs and shall not be modified or terminated unless
authorized in writing by the Program Administrator and/or approved by the
Compensation Committee. The Company reserves the right to modify, change or
terminate the Program at any time including to revise goals, corporate
objectives or to correct bona fide errors in the Program, or for any other
reason. Notices of such changes will be made in writing or via electronic mail
to all Participants affected by such changes.


These terms apply to the Program Year 2019 only and your bonus eligibility,
targets, and any unvested RSUs do not carry over to the following year.




By signing below, you acknowledge and accept that the potential value of your
award is subject to market risk and any decline in EFI’s common stock price may
result in a lower realizable value upon vesting. You agree that any decline in
the stock price impacting your bonus shall not be the responsibility of the
Company and shall not constitute Good Reason under your employment agreement.
You agree that your award is subject to termination as described above, and that
you may not be eligible for any cash bonus with respect to 2019.


I have read and understand the terms of this Program and the documents referred
to herein, I acknowledge and agree to the preceding paragraph and to all of the
terms and conditions of this Program and such other documents.




________________________        _________________
[Participant Name]                [Date]









--------------------------------------------------------------------------------






efilogouscmyk.jpg [efilogouscmyk.jpg]


[WITH EMPLOYMENT AGREEMENT]
EFI 2019 Bonus Program


 

                                


We are pleased to offer you participation in the EFI 2019 Bonus Program (the
“Program”) on the terms set forth below.


Each participant (the “Participant”) in the Program will, provided that the
Participant remains employed by EFI through the date of grant of such awards, be
granted an award of restricted stock units that is subject to vesting
requirements based on the performance of Electronics For Imaging, Inc. (“EFI” or
the “Company”) for 2019 and the Participant’s continued employment as set forth
below.


Performance Equity Bonus Terms
•
Per the approval by the Company’s Board of Directors’ Compensation Committee
(the “Compensation Committee”) and subject to your continued employment with the
Company through the date of grant, you will be granted a performance-based
restricted stock unit (“RSU”) award with respect to the Program. The RSU award
(the “RSU Award”) will be subject to vesting based on the achievement of the
Company performance goals for 2019 as set forth below (the “Program Components”)
and your continued employment as set forth below.

•
The total number of RSUs that you will be granted will equal your “Equity Bonus
Eligibility” amount (expressed in U.S. Dollars) set forth below, divided by the
closing price of EFI’s common stock on March __, 2019. The total number of RSUs
granted will be rounded down to the nearest whole share.

•
The RSUs will be granted under and will be subject to the terms and conditions
of EFI’s 2017 Equity Incentive Plan, as amended (the “2017 Equity Plan”) and the
attached restricted stock unit award notice and restricted stock unit award
agreement used by EFI to evidence RSU awards granted under the 2017 Equity Plan
(the “Award Agreement”), except as otherwise expressly set forth herein. Each
RSU Award will have a grant date that is the grant date that the Compensation
Committee approves for such award (the “Grant Date”). The RSU award is also
subject to the individual and other share limits of the 2017 Plan.

•
During the first quarter of 2020, the Program Administrator (as defined below)
will determine whether (and the extent to which) the performance conditions
applicable to the RSUs were achieved for 2019, subject to approval by the
Compensation Committee (the date of the Compensation Committee’s approval is
referred to as the “Determination Date”). Subject to your continued employment
by the Company through the applicable Vesting Date, if the Program Administrator
determines that the applicable performance condition related to the RSUs was
achieved for 2019, subject to the Compensation Committee’s approval, the related
RSUs will vest (the “Vesting Date”) on the later of (1) March __, 2020 or (2)
the vesting date as determined by the Compensation Committee on the
Determination Date (such vesting date to be no more than four business days
after the Determination Date). Each RSU that vests in accordance with the terms
of the Program will be paid in one share of the Company’s common stock as soon
as practicable after (and in all events within two and one-half months after)
the Vesting Date.






--------------------------------------------------------------------------------





Performance Targets and Equity Bonus Target


Your Equity Bonus Eligibility amount is set forth below.


Equity Bonus Eligibility: [$]


The performance goals applicable to your equity bonus opportunity are set forth
below.


Program Component
 Performance Metric
Component % of Total Award
Threshold
0% Vesting
Target
100% Vesting
****** (millions)
__%
$____M
$___M
***** (millions)
__%
$____M
$____M
Cash from Operations as a Percentage of Non-GAAP Net Income
__%
__%
__%



The total number of RSUs that will vest will be determined based on the
Company’s performance in 2019 for each Program Component, as certified by the
Compensation Committee. For each Program Component, if the Company’s performance
for that Program Component is at or above the threshold level set forth above, a
percentage of RSUs associated with that Program Component will vest on a
pro-rata, straight-line basis between 0% and 100%, starting at the threshold
level for that Program Component up to the target level for that Program
Component. In other words, no percentage of RSUs associated with a particular
Program Component will vest based on Company performance in 2019 for that
Program Component at or below the threshold level; from the threshold level, the
percentage of RSUs associated with that Program Component that vest will
increase on a straight-line basis up to 100% at or above the target level, and
will be determined based on the actual level of the Company’s performance for
that Program Component achieved for 2019, as certified by the Compensation
Committee.


The total number of RSUs that vest will be calculated by multiplying (a) the
vesting percentage for each Program Component of your award times (b) the number
of RSUs associated with the corresponding Program Component based on the
Component Percentage of Total Award set forth above and the actual number of
RSUs granted to you in your RSU Award, and (c) adding together the resulting
number of RSUs (if any) associated with each Program Component, each rounded
down to the nearest whole share. The sum of the numbers described in subsection
(c) of the previous sentence shall be the total number of RSUs in your RSU Award
that vest.


Maximum Award - In no event shall the RSU Award vest with respect to more than
100% of the RSUs subject to such award.


Cash From Operations is defined, for the purposes of this award, as cash from
operations determined in accordance with GAAP, as adjusted to remove the
payment(s) attributable to the accreted interest related to the convertible bond
discount.


Non-GAAP Operating Income is defined as operating income determined in
accordance with GAAP, as adjusted to remove the impact of certain recurring and
non-recurring expenses, in each case consistent with the determination of
non-GAAP operating income in the Company’s financial reporting.


Non-GAAP Net Income is defined as net income determined in accordance with GAAP,
as adjusted to remove the impact of certain expenses and gains and the tax
effect of these adjustments, in each case consistent with the determination of
non-GAAP net income in the Company’s financial reporting.







--------------------------------------------------------------------------------





Adjustments - The results will be adjusted for certain material items which are
not included in the original calculation of the performance targets as follows:
(a) Bookings achieved in 2019 and revenue deferred from 2019 into a subsequent
reporting period will be included in calculation of the achievement of the
performance metrics; and
(b)  Revenue and operating income from each acquisition completed during 2019
will be used to calculate the achievement of the performance metrics to the
extent that such revenue and operating income are generated through sales by
Company sales channels existing prior to the completion each such acquisition;
revenue and operating income generated by sales channels acquired as part of
each such acquisition will not be included (Company sales channels shall be
defined as all existing sales channels, both direct and indirect, that sell
Company products in advance of the acquisition); and
(c)  All performance metrics targets shall be adjusted using the January 2019
currency exchange rates used in the preparation of the Company’s 2019 Annual
Operating Plan; and
(d) The annual targets will be adjusted for any dispositions of a business or
product line that may occur during the calendar year, with
the non-GAAP operating income and revenue targets modified by excluding the
revenue and non-GAAP direct operating income of the disposed business unit or
product line as if the disposed business unit/product line had not been part of
the annual plan from the beginning of the year, and no revenue or non-GAAP
direct operating income from the disposed business will be included in the
actual results for the year. Non-GAAP direct operating income is defined as
non-GAAP operating income excluding indirect cost allocations.


The number of RSUs that vest (if any) will be rounded down to the nearest whole
share, and is subject to your continued employent in good standing through the
date of vesting. Any portion of the award that does not vest (including as a
result of the failure to satisfy either or both of the Conditions or the failure
to achieve the target level of performance indicated above) will terminate and
you will have no rights with respect thereto.


Other Terms


Program Participants
Participants in this Program are not eligible for participation in other
variable compensation arrangement, program or plan, such as commission-based
plans or other similar plans, for 2019.


Leaves of Absences
Periods of leave of absence will be considered when determining the vesting of
the RSU Award. Specifically, RSU vesting will (unless otherwise required by
applicable law) be calculated on a pro-rata basis excluding any leave of absence
period(s) during the applicable Program Year.


Termination of Employment
Except as may otherwise be expressly provided below, in the Award Agreement, or
your written employment agreement (if any) with the Company, you will have no
right to any bonus for 2019 and no right to any payment with respect to your
RSUs for 2019 (and your RSUs will automatically and immediately terminate and
you will have no right with respect thereto) should you cease to be employed by
the Company or one of its subsidiaries before the Vesting Date set forth above
(regardless of the reason for such termination of employment).


Notwithstanding anything to the contrary in the Award Agreement or your written
employment agreement (if any) with the Company, if you are involuntarily
terminated Without Cause or are terminated for Good Reason outside of a Change
of Control (as these terms are defined in the applicable employment agreement),
you will be eligible for pro-rata vesting of your RSUs related to this Program.
The pro-rata





--------------------------------------------------------------------------------





RSU vesting will be determined with respect to the number of RSUs that would
have vested under this Program had your employment continued through the Vesting
Date, multiplied by a fraction (x) the numerator of which is the number of whole
months you were employed by the Company during 2019, and (y) the denominator of
which is twelve. Payment of such pro-rata amount will be made at the same time
that payment would have been made had you continued to be employed through the
Vesting Date. In the event that you are entitled to a pro-rata payment of your
RSUs, payment may, at EFI’s discretion, be made in cash (as opposed to shares or
other property) with the cash payment in respect of a vested RSU to equal
(subject to applicable tax withholding) the closing price of a share of EFI
common stock on the Determination Date.


With respect to any RSUs granted under this Program, in the event of any
conflict between the provisions of your employment agreement regarding
acceleration of performance equity outside of a Change of Control and this
Program, this Program shall control.


No Right to Continued Employment
Nothing contained in this Program, the RSUs, or any related document constitutes
an employment or service commitment by the Company (or any affiliate), affects
your status (if you are employed at will) as an employee at will who is subject
to termination at any time and for any reason, confers upon you any right to
remain employed by or in service to the Company (or any affiliate), or
interferes in any way with the right of the Company (or any affiliate) to
terminate your employment or to change your compensation or other terms of
employment at any time.


Program Administration and Interpretation
The Program will be administered by, and interpretation of the Program, as it
may apply to any one individual person, matter or circumstance, will be made by
the CEO and Vice President of Human Resources (the “Program Administrator”)
unless otherwise provided by the Compensation Committee or as otherwise required
by applicable law or listing rules. This Program is not intended and shall not
be construed to imply an employment contract between EFI and any of its
employees. In the event of any conflict between the provisions of the Program
and the RSU Agreement, this Program shall control. All actions taken and all
interpretations and determinations made by the Program Administrator in respect
of such documents and matters shall be conclusive and binding on all persons and
shall be given the maximum deference permitted by law.


Clawback Policy
This Program, the RSU Award, any securities or other consideration you may
receive in payment of or with respect to the RSU Award, as well as any bonus
opportunity under this Program, is subject to the terms of the EFI recoupment,
clawback or similar policy as it may be in effect from time to time, as well as
any similar provisions of applicable law, any of which could in certain
circumstances require repayment or forfeiture of your bonus, awards or any
shares of stock or other cash or property received with respect to your bonus or
awards (including any value received from a disposition of any shares of stock
you may receive in payment of the RSU Award).


Construction
This Program and the RSU Award contemplated above are also intended to satisfy,
and not be subject to any tax, penalty or interest under, Section 409A of the
Internal Revenue Code. These arrangements shall be construed in accordance with
such intents.


Program Changes and Duration of the Program
This Program is effective as of January 1, 2019. It supersedes all prior
performance based bonus programs and shall not be modified or terminated unless
authorized in writing by the Program Administrator and/or approved by the
Compensation Committee. The Company reserves the right to modify, change or
terminate the Program at any time including to revise goals, corporate
objectives or to correct bona fide errors in the Program, or for any other
reason. Notices of such changes will be made in writing or via electronic mail
to all Participants affected by such changes.





--------------------------------------------------------------------------------







These terms apply to the Program Year 2019 only and your bonus eligibility,
targets, and any unvested RSUs do not carry over to the following year.




By signing below, you acknowledge and accept that the potential value of your
award is subject to market risk and any decline in EFI’s common stock price may
result in a lower realizable value upon vesting. You agree that any decline in
the stock price impacting your bonus shall not be the responsibility of the
Company and shall not constitute Good Reason under your employment agreement.
You agree that your award is subject to termination as described above, and that
you may not be eligible for any cash bonus with respect to 2019.


I have read and understand the terms of this Program and the documents referred
to herein, I acknowledge and agree to the preceding paragraph and to all of the
terms and conditions of this Program and such other documents.




________________________        _________________
[Participant Name]                    [Date]











